Title: Enclosure: William Short to Gouverneur Morris, 18 June 1792
From: Short, William
To: Morris, Gouverneur


The Hague, June 18, 1792. “… I suppose you will before this have seen the commissaries of the Treasury, I will thank you to let me know whether you have settled with them the manner of counting the payments made from Antwerp. There will be a considerable sum at Amsterdam probably soon at the disposition of the U.S. for being applied to the French debt. I shd. suppose no time ought to be lost, & as little as possible double interest paid & I have thoughts of directing the commissioners to remit it unless you have fixed on some other mode of paying it to them. I hope to hear from you on this subject daily.…”
